Citation Nr: 0022022	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-09 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1956 to 
September 1960.


This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that determined that 
new and material evidence was not submitted to reopen a claim 
for service connection for a psychiatric condition.  The 
veteran submitted a notice of disagreement in February 1999, 
and the RO issued a statement of the case in March 1999.  The 
veteran submitted a substantive appeal in April 1999.

A Board decision in August 1998 had denied the veteran's 
claim for service connection for a psychiatric condition as 
not well grounded.  In a September 1999 supplemental 
statement of the case the RO found that the evidence 
submitted since that Board decision was sufficient to make 
the claim well-grounded, and implicitly found that the claim 
was reopened by new and material evidence.  The RO denied the 
claim on the merits.


FINDINGS OF FACT

1.  Evidence submitted since the August 1998 Board denial of 
the claim was not previously considered and is so significant 
that it must be considered to fairly decide the merits of the 
claim.

2.  The veteran has submitted competent evidence tending to 
show an in-service head injury, current disability, and a 
plausible nexus between them.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder is reopened by new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a).

2.  The claim for service connection for a psychiatric 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Factual Background

The veteran had active service from September 1956 to 
September 1960.

Service medical records are unavailable and presumably 
destroyed by fire.

Post-service medical records show that the veteran began 
receiving psychiatric treatment in 1985.  The diagnosis was 
bipolar disorder.

The veteran underwent a VA examination in October 1995.  The 
veteran reported seeing a psychiatrist monthly and taking 
medication.  The veteran reported that he hurt his back at 
work and was laid off in 1990.  The veteran reported that he 
has been unemployed since 1990.  The veteran also reported 
treatment for psychiatric symptomatology in 1983 and in 1992, 
at which times he was hospitalized for a three-month period 
and a one-month period, respectively.  The veteran reported 
that a hematoma was discovered in the back of his brain. The 
veteran also reported that he might have had psychiatric 
symptoms while in service-e.g., a bad temper, fights.  The 
veteran reported that he lost interest in things that he 
loved doing in the past, he was depressed, and that he 
neglected his personal hygiene.  He also reported symptoms of 
hypomania-e.g., being very demanding and using vulgarities.

Upon examination, the veteran was careless in his grooming.  
He spoke in a disjointed fashion, repeating himself quite 
often.  His answers were not always coherent and relevant.  
The tone of his voice was raspy.  No signs of clinical 
depression were present.  The examiner questioned whether the 
veteran was already hypomanic while in service.  When 
depressed, the veteran avoided people, stayed in bed, and had 
to be reminded of personal hygiene.  When manic, the veteran 
was over-talkative, energetic, needed minimal sleep, and had 
a tendency to spend money needlessly.  He lacked any 
meaningful friendships and also hobbies.  His illness seemed 
to be chronic in nature.  His sensorium was clear; recent and 
remote memory was somewhat hazy.  His concentration span was 
narrowed, and his insight and judgment were satisfactory.  
The veteran was in need of long-term psychiatric follow-up 
care.  The diagnosis was bipolar disorder, chronic, severe, 
mixed.

Non-VA hospital records in September 1992 show that the 
veteran reported being knocked out by a blow of a fist about 
20 years ago.  The veteran reported that he was unconscious 
for only a few minutes, and that he did not go to a hospital 
and did not have headaches afterward.  An MRI scan of the 
veteran's brain revealed findings consistent with an old left 
frontal pole extracerebral hematoma of indeterminate age.  
Upon examination, the veteran's mental status was not 
remarkable.  The examiner's impression was that a subdural 
hematoma could occur with a trivial head injury, and that it 
could resolve to thick organized fibrous tissue.  The 
examiner noted that the subdural hematoma may relate to 
slight sidedness in motor examination, but that it did not 
contribute to the veteran's present psychiatric state.

Records of a neuropsychological consultation in September 
1992 reflect that the veteran may have sustained a closed 
head injury at some earlier time that went untreated, and 
that the veteran described such an injury with loss of 
consciousness occurring several years earlier.  These records 
reflect that the veteran's disinhibited and impulsive 
behavior, verbal memory deficit, disorganized and 
confabulatory responses, contextual blurring, impaired word 
list generation, impaired self-control motor functions, and 
motor perseveration were all consistent with the 
neuropsychological profile of a head-injured patient.  These 
records also reflect that exacerbation of the veteran's 
psychiatric symptoms superimposed on a prior head injury may 
account for the veteran's current neuropsychological profile.

An undated case report reflects that the veteran's boxing 
years could have caused irreversible brain damage, 
contributing to his psychosis, and that the chronic subdural 
hematoma could have been sustained during his boxing years.

A September 1998 medical statement from the veteran's 
psychiatrist indicates that the veteran suffered for many 
years from bipolar affective disorder; and that while the 
veteran's formal psychiatric history dated back to the 
1980's, his history included previous head trauma and 
radiographic evidence of a subdural hematoma.  The 
psychiatrist's opinion was that it was certainly conceivable 
that this trauma to the veteran's head had contributed 
adversely to the veteran's overall neuropsychiatric 
condition.

The veteran underwent a VA neurological examination in August 
1999.  He reported that he was in a boxing match in service 
in 1958; that he was hit in the face and knocked backwards; 
and that he hit the back of his head and was rendered 
unconscious.  The veteran reported that he lost consciousness 
for several minutes, but was able to get up and return to his 
barracks; he also returned to full active duty.  The veteran 
reported being diagnosed with a bipolar disorder in 1983.  An 
MRI scan in 1992 showed an old left frontal pole subdural 
hematoma.  The examiner noted that the veteran, himself, was 
unable to give much of a coherent history, and that he was 
dependent in activities of daily living.

Upon examination, the veteran was awake, alert, and 
attentive; he was completely oriented.  He was mildly 
disinhibited, laughing easily; he was impulsive and very 
quick in his answers.  He was easily agitated.  He 
confabulated new responses with inappropriate categories.  
Language was fluid and impulsive.  The veteran followed 
complex commands easily.  There was no apraxia.  The 
neurologic diagnosis was contusion, left frontal subdural 
hematoma.  The examiner noted that the veteran had a brief 
loss of consciousness in a boxing fight in 1958, and has had 
a long course of severe and debilitating psychiatric 
difficulties that may or may not predate that injury.  There 
was evidence of a left frontal pole subdural hematoma, one 
centimeter at its greatest diameter on an MRI scan.  Records 
show that the examiner was asked for an opinion as to the 
relationship, if any, between the veteran's head trauma and 
his current neuropsychiatric condition.  In light of the 
above, it was the examiner's opinion that the nature of the 
veteran's head injury with brief loss of consciousness and 
left frontal pole subdural hematoma would not contribute 
significantly to the veteran's current neuropsychiatric 
dysfunction.  The examiner did not feel that the veteran's 
current level of functioning was a direct result of his head 
injury.

The veteran underwent a VA mental disorders examination in 
August 1999.  He reported being diagnosed with a bipolar 
disorder and reported taking medications.  The examiner noted 
that the veteran was not a good historian and that his wife 
assisted him.  Upon examination, the veteran was casually 
dressed and cooperative.  He had continuous mouth movements 
and some movements of the hands.  His memory was patchy at 
best.  The veteran admitted to hearing voices and to being 
suspicious of people.  His insight was poor.  The veteran was 
diagnosed with bipolar disorder, II.  The examiner assigned a 
GAF (Global Assessment of Functioning) score of 30, 
indicative of serious impairment in communication or 
judgment.  The examiner noted that the veteran was not 
competent for VA purposes.   Records show that the examiner 
was asked for an opinion as to the relationship, if any, 
between the veteran's boxing injury in 1958 and his current 
psychiatric condition.  In light of the above, it was the 
examiner's opinion that it was not possible to make a direct 
connection between the two; however, the examiner noted that 
from talking to the veteran's wife and reviewing hospital 
reports and the letter from the veteran's psychiatrist, it 
would seem that the head trauma experienced in service and 
the subsequent problems the veteran has had would contribute 
to any psychiatric illness subsequent to the injury.

Statements of the veteran in the claims folder are to the 
effect that he had no physical or mental problems at 
enlistment in service in 1956; that he was on the boxing team 
in Europe in 1958 and 1959, and participated on intramural 
boxing teams of the Armed Forces; that during one match, he 
was knocked down and hit the back of his head, and was 
knocked unconscious; and that over the years a subdural 
hematoma developed, affecting his current neuropsychiatric 
condition.



B.  Legal Analysis

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence is 
defined by 38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

Since the Board's August 1998 decision finding the claim not 
well grounded, the veteran has submitted medical evidence, 
some of which suggests a connection between a head injury in 
service and his current psychiatric disorder.  The lack of 
such evidence was the basis for the Board's previous 
decision.  This new evidence bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the evidence is 
new and material, and the claim is reopened.

The next question is whether the claim is well grounded.  The 
claimant must submit evidence that satisfies the following 
criteria for each claim for service connection to be well 
grounded.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of incurrence or aggravation of a disease or 
injury in service (medical evidence or, in some 
circumstances, lay evidence).  Last, there must be evidence 
of a nexus or relationship between the in-service injury or 
disease and the current disorder, as shown by medical 
evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  In 
this case, all three requirements are met.  There is ample 
medical evidence of current disability.  In the absence of 
service medical records, the assertions of the veteran and 
his wife as to a head injury in service are sufficient for 
the purpose of well-groundedness.  And some of the medical 
evidence supports a connection between the injury in service 
and the current psychiatric disorder.  Therefore, the Board 
agrees with the RO that the claim is well grounded.


ORDER

The claim for service connection for a psychiatric disorder 
is reopened by new and material evidence, and is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Since the claim is well grounded, VA has a duty to assist the 
veteran in developing pertinent facts.  38 U.S.C.A. 
§ 5107(a).  Thorough attempts to obtain service medical 
records have already been made, to no avail.  VA's duty to 
assist in assembling all relevant evidence is therefore 
heightened.  The record as currently assembled suggests the 
existence of further evidence relevant to the nature of the 
veteran's psychiatric disorder and its relationship, if any, 
to a purported head injury in service.  Accordingly, the case 
is remanded to the RO for the following actions:

1.  The RO should request a search of the 
veteran's service personnel records for 
any references to a head injury, loss of 
consciousness, boxing activities, and 
fights.

2.  The RO should request any records of 
the veteran's 1983 hospitalization at 
Bridgewater State Hospital following the 
loss of his house.

3.  The RO should request all medical 
documentation underlying the reported 
award of Social Security disability 
benefits in 1990.

4.  The RO should request the records of 
the veteran's 1993 hospitalization at 
Massachusetts General Hospital for bypass 
surgery, when the subdural hematoma was 
reportedly found.

5.  The RO should request the records of 
the discovery and treatment of a cerebral 
aneurysm.

6.  After the above development the RO 
should review the claim and obtain any 
further examination and/or opinion 
suggested by the evidence obtained.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


